Citation Nr: 1542107	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with major depression and a history of alcohol abuse.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's PTSD with major depression and a history of alcohol abuse has been manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Symptoms include near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; outbursts of anger; difficulty sleeping, difficulty concentrating; and suicidal ideation.  However, the evidence does not show total occupational and social impairment.  

2.  The evidence does not show that the Veteran's is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 percent for PTSD with major depression and a history of alcohol abuse have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2015).
2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran was awarded service connection for major depression with a history of alcohol abuse by an April 2010 decision.  In October 2010, the RO continued the 70 percent rating but recharacterized the Veteran's disability as PTSD with major depression and a history of alcohol abuse based on the confirmed diagnosis of PTSD.

Before proceeding, the Board notes that many statements from the Veteran and his spouse refer to mental health challenges he faced shortly after separation from service.  However, the Veteran did not file a service connection claim for any mental health disorder until August 2009, and that is the effective date of the grant of service connection.  Therefore, only evidence from August 2009, forward, is relevant to the current appeal.  See 38 C.F.R. § 3.400(o)(2).

The Veteran's PTSD with major depression and a history of alcohol abuse has been rated under the General Rating Formula for Mental Disorders, which provides the following:
* A 70 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: 
o suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  
* A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as:
o  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2013, and therefore the claim is governed by DSM-IV.

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

November 2008 records from Dallas Nephrology Associates noted the Veteran's diagnosis of chronic depression.  The Veteran was described as "stable."

In August 2009, the Veteran's wife, who has also identified herself as a Registered Nurse, provided a statement describing the Veteran as physically and verbally abusive.  She stated that the Veteran had difficulty sleeping and was unable to "find happiness with any type of work."  She indicated that the Veteran had previous suicide attempts.

The Veteran provided several statements in October 2009, reporting his mental health symptoms included difficulty sleeping, irritability, nightmares, and difficulty maintaining a relationship with his wife.  He indicated that they had separated but decided to get back together.  He also stated that he had difficulty maintaining employment due to outbursts of anger.

In a November 2009 statement, the Veteran's sister described him as withdrawn, with a history of "drinking and job hopping."  She reported speaking with him over the phone and seeing him approximately twice a year, despite living in the same area.  Similarly, in a November 2009 statement, the Veteran's son described communicating with him over the phone, with infrequent in-person visits.  The Veteran's son described the Veteran as having angry outburst "over nothing," which would result in a lapse in communication.  

The Veteran also submitted a statement in November 2009, indicating that he had a number for a suicide hotline on his desk but that he was "trying not to use it" while waiting to continue his treatment. 

In December 2009, the Veteran was afforded a VA examination to evaluate his mental disorders.  He reported the following symptoms: depressed mood, suicidal ideation, isolating himself, loss of interest or pleasure in previously enjoyed activities, angry outburst, insomnia, and avoidance of crowds.  He reported two previous suicide attempts, one in the early 1970's and one in the 1980's.  The Veteran denied any delusions or hallucinations.

In terms of occupational history, the Veteran reported some college education and technical school education following active duty.  He stated he last worked in January 2008 repairing equipment.  He stated he was laid off due to "downsizing."  The Veteran indicated that he was looking for work for the last eleven months but specifically denied that his inability to secure employment was due to the "effects of a mental disorder."

In terms of social functioning, the Veteran again reported that he was married to his wife, but they had separated occasionally.  He stated that he rarely interacts with his sister and generally had no friends.  He reported a loss of interest in hunting and fishing and stated that he enjoys watching television.  The Veteran also described tension with his son-in-law, indicating that he was avoiding him to avoid resorting to violence.

Upon examination, the Veteran demonstrated appropriate eye contact, grooming, hygiene, posture, and behavior.  He had normal speech and communication, with normal rate, rhythm, tone, and volume of speech.  His thought processes were clear, logical, linear, coherent, and goal-directed.  Judgment and insight were fair.  Remote memory was intact, but there was some deficit in recent memory.  There was some impairment of concentration.         

Ultimately, the examiner concluded that the Veteran's mental health disorder resulted in deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  The examiner stated that the Veteran exhibited appropriate behavior in social settings other than the tendency to become angry with family and friends, and his tendency to isolate himself.  The examiner further explained that the Veteran's mental and emotional difficulties would affect his employment and social functioning, but that his thought process and communication were normal in this regard.  The Veteran was assigned a GAF score of 45.

Also in December 2009, the Veteran sought mental health treatment at VA and underwent an initial evaluation.  He described an increase in depressive symptoms for the past four months due to several stressors, including finances, unemployment, the death of his parents in the last three years, and reviewing traumatic memories from Vietnam while pursuing a claim with VA.  However, he denied suicidal and homicidal ideation.  He also described his wife and son as supportive. 

In January 2010 VA mental health treatment, the Veteran reported some difficulty concentrating and continued difficulty sleeping.  He described past activities he used to enjoy, such as horses and motorcycle riding, but that he "lost many of these due to financial limitations."  He stated that he planned on going to school.  

In February 2010 VA treatment records, the Veteran reported improvement in sleep and a decrease in irritability.  He stated he was "doing good."  However, he continued to report tension with his son-in-law but stated he planned on avoiding him.  The Veteran expressed an interest in anger management in order to help improve his relationship with his wife.  

April 2010 VA treatment records describe the Veteran as future oriented and that his family dynamic problems were "better handled."   

May 2010 VA treatment records describe the Veteran as having a stable mood with positive behavioral control.  

In June 2010 VA treatment records, the Veteran indicated that he was staying active at the gym, home, and with family.

In July 2010 and August 2010 VA treatment records, the Veteran indicated that he was benefiting from anger management classes.  He stated that while he had three incidents where he got upset with other people, he understood the "options over acting out his anger."  The Veteran was described as future-oriented, as he reported looking forward to a family trip.  He also discussed maintaining a relationship with his wife. 

In a July 2010 VA opinion, the Veteran continued to report intrusive thoughts, avoidance of activities and crowds, decreased interest in previously enjoyed activities, and a sense of foreshortened future.  The examiner indicated that such symptoms caused significant impairment in social and occupational functioning. 

In August 2010, the Veteran submitted a letter stating that he was unemployable because of his outbursts and reactions towards other people.

In September 2010 VA mental health treatment records, the Veteran reported decreased energy, irritability, and anger.  

In October 2010 VA mental health treatment, the Veteran again reported low energy and poor concentration.  It was noted that the Veteran had poor function at work as he tended to have interpersonal issues due to his anger and irritability.  The Veteran reported better functioning if he stayed at home and avoided other people.

Throughout the aforementioned VA treatment in 2009 and 2010, the Veteran was described as well-groomed with no abnormal movements noted.  He was oriented to date, place, and person.  He had normal rate, volume, tone, and rhythm of speech.  The Veteran's thought process was coherent and goal-directed.  His recent and remote memory was intact.  He repeatedly denied delusions, suicidal ideation, and homicidal ideation.  

In terms of GAF scores, VA treatment reflects an assigned score of 45 in October 2010.  The Veteran was also assigned a score of 50 in January 2010, October 2010 July 2010, August 2010, and September 2010.  At its highest, a GAF score of 55 was also assigned in December 2009, January 2010, February 2010, April 2010, May 2010, and June 2010 VA treatment records.

The Veteran's December 2010 Notice of Disagreement (NOD) further discussed his mental health symptoms.  He described panic attacks and outbursts of anger.  He asserted that such symptoms caused him to mostly stay at home and avoid others. 
Moreover, the Veteran asserted that he had lost jobs because of "outbursts at work."  He reported difficulty getting along with co-workers, maintaining concentration, and "thinking through problems."  He stated that his twenty years of management of data centers did not "matter anymore," asserting that companies will not hire or retain an individual with his symptomatology.   

Also in December 2010, the Veteran's private physician ("Dr. T.N.") indicated that he had treated the Veteran since 2009 for several conditions, both physical and mental.  Indeed, the claims file contains a copy of such records.  In his letter, Dr. T.N. stated that the Veteran's depression had worsened over the previous year, with anger outbursts, social phobia, and isolation.  Dr. T.N. further stated that the Veteran had contemplated suicide in the past and remained "a potential danger to himself."  The letter did not make any specific findings as to the Veteran's employability.

VA treatment records from February 2011 show the Veteran continued to express frustration with his difficulty controlling his anger.  He also reported some insomnia.  However, he denied suicidal or homicidal ideation, as well as nightmares of flashbacks.  He stated his wife and son were supportive.  

The Veteran's son submitted another statement in support of his father's claim in February 2011.  He stated that the Veteran had to quit his job due to his inability to stand or walk around for long periods of time, despite having knee surgery.  He also described his father as feeling depressed and angry at his inability to accomplish tasks and his tendency to isolate himself from family members.  The Veteran's son also described mood swings associated with fluctuations of sugar due to the Veteran's diabetes.

The Veteran's wife reported similar symptoms in her February 2011 letter.  She stated that the Veteran was "not capable of working or holding down any type of job."  She described him as fatigued, weak, depressed, and angry with frequent outbursts and an inability to interact with anyone outside his immediate family members.  The Veteran's wife also described his difficulty walking to neuropathy in his feet, as well as the pain associated with the Veteran's knee problems.  Finally, she stated that she was concerned leaving the Veteran alone all day while she was working because of his depression and talk of suicide.

The Veteran provided a letter in November 2012, again discussing his outbursts of anger.  He stated that he had increased difficulty with concentration.  He also reported "memory gaps" and suicidal ideation.  He stated that his son was having a baby shower but that he did not want to attend because of "all the people" that would be there.  

In January 2013, the Veteran was afforded another VA mental health examination.  His symptoms included anxiety, anger, aggressiveness, sleep disturbance with related fatigue, trouble recalling combat events difficulty with concentration, and attention, mild memory loss, hypervigilance, exaggerated started response, marital and family duress, interpersonal conflicts, impaired impulse control, avoidance of stimuli associated with combat trauma, isolating behavior, decreased interest in preferred activities, and suicidal ideation.  However, the Veteran denied current homicidal ideation, plan, or intent.  The Veteran also denied delusions or hallucinations. 

In terms of occupational functioning, the Veteran again indicated that he was laid off in January 2008 as a technician due to downsizing of the company.

In terms of social functioning, the Veteran was found to have difficulty establishing and maintaining effective work and social relationships.  

Upon examination, the Veteran was found to have thought process and communication skills within normal limits.  He was described as being cooperative, maintaining good eye contact, and exhibiting appropriate behavior.  

The examiner concluded that the Veteran's symptoms resulted in deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  He stated that the Veteran's level of social and occupational impairment was consistent with the previous VA examination.  The examiner explained that the Veteran did not exhibit any of the following symptoms: gross impairment in thought processes or communications, persistent delusions or hallucinations, inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Ultimately, the Veteran was assigned a GAF score of 48, and the examiner concluded that the Veteran's symptoms were not of such severity to render him unable to secure or maintain substantially gainful employment.  

Therefore, a review of the evidence shows that the Veteran's PTSD has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to his symptoms.  In short, while the Veteran's PTSD has clearly resulted in occupational and social impairment, the evidence does not show total occupational and social impairment.  As such, a rating of 70 percent, but no higher, is warranted under Diagnostic Code 9440.

Indeed, the Veteran has been assigned GAF scores indicative of severe symptomatology on a few occasions.  Specifically, the record contains a GAF score of 45 once, of 48 once, and of 50 five times.  Moreover, the Veteran has described difficulty adapting to stressful situations, such as driving in traffic, and maintaining personal relationships.  Indeed, the Veteran's symptoms are of such severity as to reflect occasional suicidal ideation. 

However, the evidence also shows that the Veteran was assigned a GAF score of 55, which is indicative of moderate symptomatology, on six separate occasions.    

In terms of social functioning, the Veteran was able to have positive relationships with his wife and son.  VA treatment records repeatedly note that the Veteran found them to be supportive.  The Veteran also discussed planning vacations with his family and going to the gym.  Further, while the frequency of communication was rare, the Veteran's sister also described positive maintaining a relationship with the Veteran, reporting telephone calls and two visits per year.  

In terms of occupational impairment, the Veteran has reported difficulty focusing and getting along with other co-workers.  He and his family members have repeatedly described his outbursts of anger.  However, VA examinations repeatedly showed that the Veteran was not found to have total occupational impairment.  At the December 2009 VA examination, the Veteran himself indicated that he had been terminated from his last job not because of any mental health symptoms, but because the company was downsizing.  The examination report specifically noted that the Veteran denied an inability to secure employment as a result of his mental disorders.  Indeed, while the Veteran had attempted suicide twice in the past (in the 1970's and 1980's) he was still able to maintain employment until 2008.  Furthermore, the Veteran's son and wife provided statements in February 2011, indicating that the Veteran could no longer worked due to many physical limitations associated with non-service-connected knee pain as well as his diabetes - not any mental health symptoms.

Indeed, the Veteran's private physician indicated that both his physical and mental conditions were significant, making reference to potential self-harm.  However, he did not indicate that the Veteran had total social or occupational impairment.  

In terms of specific symptomology, the Veteran endorses several of the symptoms identified in Diagnostic Code 9440 included in a 70 percent rating, rather than those listed in a 100 percent rating.  VA treatment records, private treatment records, and lay statements of record (including those from the Veteran himself) repeatedly document suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or work-like settings); and an inability to establish and maintain effective relationships.  Specifically, the Veteran has demonstrated isolating and avoiding behavior, resulting in having only limited relationships with a few close family members. 

The Veteran's additional symptoms are also contemplated in ratings lower than 70 percent, to include the following: impairment of short-term memory, disturbances of motivation and mood, depressed mood, anxiety, chronic sleep impairment, and mild memory loss. 

However, the evidence does not show any of the symptoms listed in the 100 percent rating under the General Rating Formula for Mental Disorders.  Indeed, the Veteran repeatedly denied having delusions or hallucinations.  Furthermore, while the Veteran occasionally endorsed suicidal ideation, and the Veteran's private physician indicated that the Veteran was a potential danger to himself, the record also reflects several denials of suicidal and homicidal ideation.  Such evidence does not suggest persistent danger of hurting self or others, as outlined under a 100 percent rating.  Moreover, the Veteran was repeatedly described as appropriately dressed and exhibiting appropriate behavior.  His communication and thought processes were repeatedly found to be normal.  At worst, there is some indication of mild memory loss, but there is no evidence to show disorientation to time or place.  Indeed, the Veteran was consistently described as oriented during VA treatment records, and he provided several statements identifying his close relatives, previous occupation, and his own name.  Finally, the January 2013 VA examiner specifically concluded that the Veteran failed to demonstrate any of the symptoms listed under the 100 percent rating.  

Therefore, the evidence does not demonstrate a disability picture that is consistent with a disability rating higher than the 70 percent under the General Rating Formula for Mental Disorders.  Again, the Board emphasizes that while the Veteran's impairment is indeed significant, as evidenced by the symptoms contained in a 70 percent rating and the moderate to severe GAF scores throughout the record, the evidence simply does not show total occupational and social impairment as to warrant a 100 percent rating.  Instead, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD with major depression and a history of alcohol abuse based on the application of Diagnostic Code 9440.  There is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9440; Gilbert, 1 Vet. App. at 49.

After careful review of the evidence, no other diagnostic codes would be appropriate to evaluate the Veteran's PTSD with major depression and a history of alcohol abuse.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, the General Rating Formula for Mental Disorders encompasses various levels of occupational and social impairment. 

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of TDIU is addressed in further detail below and includes the entirety of the rating period under appeal.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD with major depression and a history of alcohol abuse are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Indeed, the levels of occupational and social impairment are explicitly part of the schedular rating criteria under Diagnostic Code 9440, which include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered the Veteran's GAF scores, which were consistently indicative of mild to moderate symptomatology.  GAF scores are incorporated through the DSM-IV as part of the schedular rating criteria as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Also, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD with major depression and a history of alcohol abuse is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying the higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran is currently-service connected for the following conditions: arteriosclerotic heart disease, PTSD with major depression and a history of alcohol abuse, voiding dysfunction, diabetes mellitus, and neuropathy of the bilateral lower extremities.  The Veteran had a combined disability rating of 90 percent, effective August 29, 2009, and 100 percent, effective January 22, 2013.  See 38 C.F.R. § 4.25.  Consequently, the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU has been met for the entire period under consideration in the present appeal.  The only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.   

In this regard, the Veteran's primary contention has been that his mental health symptoms, especially impaired impulse control, prevent him from maintaining substantially gainful employment.  However, the Veteran's November 2012 statement also discussed his TDIU claim.  He stated that his diabetes and erectile dysfunction symptoms had worsened, resulting in an increase in medication.  The Veteran also reported pain in his knees due to arthritis, which also limited his mobility.  He reported falling several times due to his knees and dizziness.  

As noted in the discussion above, the Veteran has received treatment for PTSD with major depression and a history of alcohol abuse throughout the appeal period, and both the medical and lay evidence suggest significant impairment.  However, at each of the Veteran's mental health examinations (in December 2009 and January 2013), the examiners failed to conclude that the Veteran suffered total occupational and social impairment due to his mental health disorders.  Specifically, in December 2009, the Veteran denied that his mental health symptoms prevented him from working.  He stated that his last job ended due to a downsizing in the company, not that he was fired for any anger or inappropriate behavior exhibited at work.  Moreover, the January 2013 examination report shows that the Veteran described himself as retired, with no reference to any inability to work due to any service-connected disabilities, to include both physical and mental conditions.  Therefore, even considering the Veteran's other statements regarding employability, and his family's statements, the medical evidence does not show that the Veteran's mental health symptoms render him completely unemployable.  In other words, even the Veteran's wife statement from August 2009, which suggests the Veteran could not find happiness in his employment, fails to show that the was unable to work.  Again, the Board emphasizes that the fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment.  See Beaty, 6 Vet. App. at 538.

Indeed, the January 2013 examinations assessed the Veteran's other service-connected disabilities.  

In terms of heart disease, the examiner found that the Veteran would still be capable of sedentary employment, even considering his reports of fatigue and dizziness.  

The examiner also discussed the Veteran's diabetes.  The Veteran himself denied that his diabetes symptoms impacted his employment.  

Regarding the Veteran's diabetic neuropathy, the examiner indicated that the Veteran would need to wear diabetic shoes with inserts to protect from any injury, callus formation, or ulceration.  However, if the Veteran was allowed to wear inserts and spend limited time on his feet, then the Veteran would be able to maintain sedentary employment.  

The examiner also indicated that the Veteran's erectile dysfunction would not prevent him from working.  The Veteran has also made no such assertion, nor has there been any indication that his voiding dysfunction would prevent substantially gainful employment.

In other words, while the January 2013 VA examinations show that the Veteran clearly experiences some physical limitations that would pose challenges to maintaining employment.  However, the evidence also shows that the Veteran's service-connected disabilities do not render him completely unemployable as he is capable of productive work in the form of sedentary employment.  

After careful consideration of the evidence, the Board finds that a TDIU is not warranted in this case.  There are no medical opinions of record suggesting that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is functionally incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  Instead, the Veteran has been advised against strenuous physical employment, and VA examinations show that he is capable of sedentary work.  Indeed, the Veteran's limitations from his service-connected disabilities are recognized by the combined rating of 90 percent, followed by a 100 percent rating, which are assigned in recognition of significant interference with employment.  

Moreover, given the Veteran's occupational history, which includes more than twenty years of experience managing data centers, his service-connected disabilities do not prevent him from engaging in sedentary work or some other type of substantially gainful employment.  Indeed, even considering the effect the combination of his disabilities would have on the Veteran's employability, the Board concludes a total rating is not warranted.  That is because the medical opinions reflect only limitations on more strenuous physical activity and any mental limitations have not resulted in total occupational impairment.  In short, the Veteran's limitations do not amount to an inability to work, especially in light of the Veteran's work experience and education history, which includes some college education.  Again, the January 2013 examination results show the Veteran is certainly capable of sedentary work.

There is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  See Van Hoose, 4 Vet. App. at 363.  The record does not reflect any periods of hospitalizations for the Veteran's service-connected disabilities, and the preponderance of the evidence shows that the Veteran is not unable to engage in gainful employment due to his service-connected disabilities.

Accordingly, the Board finds that while the Veteran has not held employment since 2008, his service-connected disabilities alone do not result in marked interference with employment.  In sum, the evidence does not show the Veteran is precluded from obtaining or maintaining substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by September 2009, October 2009, and October 2010 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  In his NOD, the Veteran has specifically questioned his VA examination.  However, his contention was limited to the examiner's treatment of his alleged skin rash, which does not relate to the issues decided herein.  Nonetheless, the Board finds the VA mental health examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

Entitlement to a rating in excess of 70 percent for service-connected PTSD with major depression and a history of alcohol abuse is denied.

Entitlement to a TDIU is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


